Third District Court of Appeal
                                State of Florida

                          Opinion filed January 18, 2017.

                                ________________

                                No. 3D16-1451
                           Lower Tribunal No. 13-52-P
                              ________________

                               Gerald Urbanek,
                                     Appellant,

                                         vs.

      In Re: The Matter of the Adoption of Richard DeMartino,
                                     Appellee.


      An appeal from the Circuit Court for Monroe County, Luis M. Garcia,
Judge.

      Boyes, Farina & Matwiczyk, P.A. and John Farina (Palm Beach Gardens),
for appellant.

     Scott, Harris, Bryan, Barra & Jorgensen, P.A. and S. Brian Bull (Palm
Beach Gardens), for appellee.


Before SUAREZ, C.J., and LAGOA and SALTER, JJ.

      PER CURIAM.

      In light of Appellee’s concession that the adoption at issue in this matter

should be vacated, we reverse and remand with instructions that the adoption be

vacated.